FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCUS BENJAMIN WARD,                            No. 12-15084

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01942-MCE-
                                                 DAD
  v.

SHERMAN CHAMPEN, N.P.; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Marcus Benjamin Ward appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

       The district court properly granted summary judgment because Ward failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his shoulder pain. See id. at 1057-58 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health and safety; neither negligence in diagnosing or treating a

medical need, nor a prisoner’s difference of opinion concerning the course of

treatment, amounts to deliberate indifference).

       The district court did not abuse its discretion in denying Ward’s motion for a

continuance of summary judgment because Ward failed to identify particular facts

he hoped to discover to raise a genuine dispute of material fact. See Hancock v.

Montgomery Ward Long Term Disability Trust, 787 F.2d 1302, 1306 & n.1 (9th

Cir. 1986) (setting forth standard of review and explaining that a party seeking to

continue summary judgment has the burden of showing what facts he or she hopes

to discover to raise a triable dispute).

       The district court did not abuse its discretion in denying Ward’s motion to

extend discovery because Ward failed to show good cause to amend the scheduling

order. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir.


                                           2                                     12-15084
1992) (setting forth standard of review and explaining that a party seeking to

amend a scheduling order must show good cause).

      We reject Ward’s contention that the district court erred in denying his

motion to certify counsel.

      AFFIRMED.




                                          3                                      12-15084